         Case 1:19-cv-10378-RWZ Document 5 Filed 03/22/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

JENNIFER CAMACHO,
JENNIFER CAMACHO as next best friend of
JASMIN E. VELEZ, and
JENNIFER CAMACHO as next best friend of
DANIEL VELEZ,

              Plaintiffs,                                   C.A. NO.: 1:19-cv-10378-RWZ

      vs.

HANNAH ROBBINS and MICHAEL ROBBINS,

             Defendants.


 ANSWER OF THE DEFENDANTS, MICHAEL ROBBINS AND HANNAH ROBBINS,
      TO THE COMPLAINT OF THE PLAINTIFFS, JENNIFER CAMACHO,
   JENNIFER CAMACHO AS NEXT BEST FRIEND OF JASMIN E. VELEZ, AND
      JENNIFER CAMACHO AS NEXT BEST FRIEND OF DANIEL VELEZ

                                          PARTIES

   1. The Defendants are without knowledge or information sufficient to form a belief as to the

      truth to the allegations contained in Paragraph 1 of the Plaintiffs’ Complaint.

   2. The Defendants are without knowledge or information sufficient to form a belief as to the

      truth to the allegations contained in Paragraph 2 of the Plaintiffs’ Complaint.

   3. The Defendants are without knowledge or information sufficient to form a belief as to the

      truth to the allegations contained in Paragraph 3 of the Plaintiffs’ Complaint.

   4. The Defendants admit to the allegations contained in Paragraph 4 of the Plaintiffs’

      Complaint.

   5. The Defendants admit to the allegations contained in Paragraph 5 of the Plaintiffs’

      Complaint.




                                               1
      Case 1:19-cv-10378-RWZ Document 5 Filed 03/22/19 Page 2 of 9



                                           COUNT I
                                      (Alleged Negligence)
                              Jennifer Camacho v. Hannah Robbins

6. The Defendants reallege and incorporate by reference their answers to Paragraphs 1 - 5 of

   the Plaintiffs’ Complaint as if fully set forth herein.

7. The Defendants admit to the allegations contained in Paragraph 7 of the Plaintiffs’

   Complaint.

8. The Defendants are without knowledge or information sufficient to form a belief as to the

   truth to the allegations contained in Paragraph 8 of the Plaintiffs’ Complaint.

9. The Defendants deny the allegations contained in Paragraph 9 of the Plaintiffs’

   Complaint.

10. The Defendants deny the allegations contained in Paragraph 10 of the Plaintiffs’

   Complaint.

                                         COUNT II
                                (Alleged Vicarious Liability)
                            Jennifer Camacho v. Michael Robbins

11. The Defendants reallege and incorporate by reference their answers to Paragraphs 1 - 10

   of the Plaintiffs’ Complaint as if fully set forth herein.

12. The Defendants admit to the allegations contained in Paragraph 12 of the Plaintiffs’

   Complaint.

13. The Defendants are without knowledge or information sufficient to form a belief as to the

   truth to the allegations contained in Paragraph 13 of the Plaintiffs’ Complaint.

14. The Defendants admit to the allegations contained in Paragraph 14 of the Plaintiffs’

   Complaint.




                                              2
            Case 1:19-cv-10378-RWZ Document 5 Filed 03/22/19 Page 3 of 9



      15. The Defendants deny the allegations contained in Paragraph 15 of the Plaintiffs’

         Complaint.

      16. The Defendants deny the allegations contained in Paragraph 16 of the Plaintiffs’

         Complaint.

      17. The Defendants deny the allegations contained in Paragraph 17 of the Plaintiffs’

         Complaint.

      18. The Defendants deny the allegations contained in Paragraph 18 of the Plaintiffs’

         Complaint.

                                            COUNT III
                                       (Alleged Negligence)
                                 Jasmin E. Velez v. Hannah Robbins

      19. The Defendants reallege and incorporate by reference their answers to Paragraphs 1 – 18

         of the Plaintiffs’ Complaint as if fully set forth herein.

      20. The Defendants admit to the allegations contained in Paragraph 20 of the Plaintiffs’

         Complaint.

      21. The Defendants are without knowledge or information sufficient to form a belief as to the

         truth to the allegations contained in Paragraph 21 of the Plaintiffs’ Complaint.

      22. The Defendants are without knowledge or information sufficient to form a belief as to the

         truth to the allegations contained in Paragraph 22 of the Plaintiffs’ Complaint.

      23. The Defendants deny the allegations contained in Paragraph 23 of the Plaintiffs’

         Complaint.

24.      The Defendants deny the allegations contained in Paragraph 24 of the Plaintiffs’

         Complaint.




                                                    3
      Case 1:19-cv-10378-RWZ Document 5 Filed 03/22/19 Page 4 of 9



                                      COUNT IV
                              (Alleged Vicarious Liability)
                           Jasmin E. Velez v. Michael Robbins

25. The Defendants reallege and incorporate by reference their answers to Paragraphs 1 – 24

   of the Plaintiffs’ Complaint as if fully set forth herein.

26. The Defendants admit to the allegations contained in Paragraph 26 of the Plaintiffs’

   Complaint.

27. The Defendants are without knowledge or information sufficient to form a belief as to the

   truth to the allegations contained in Paragraph 27 of the Plaintiffs’ Complaint.

28. The Defendants are without knowledge or information sufficient to form a belief as to the

   truth to the allegations contained in Paragraph 28 of the Plaintiffs’ Complaint.

29. The Defendants admit to the allegations contained in Paragraph 29 of the Plaintiffs’

   Complaint.

30. The Defendants deny the allegations contained in Paragraph 30 of the Plaintiffs’

   Complaint.

31. The Defendants deny the allegations contained in Paragraph 31 of the Plaintiffs’

   Complaint.

32. The Defendants deny the allegations contained in Paragraph 32 of the Plaintiffs’

   Complaint.

33. The Defendants deny the allegations contained in Paragraph 33 of the Plaintiffs’

   Complaint.




                                              4
      Case 1:19-cv-10378-RWZ Document 5 Filed 03/22/19 Page 5 of 9



                                         COUNT V
                                    (Alleged Negligence)
                               Daniel Velez v. Hannah Robbins

34. The Defendants reallege and incorporate by reference their answers to Paragraphs 1 – 33

   of the Plaintiffs’ Complaint as if fully set forth herein.

35. The Defendants admit to the allegations contained in Paragraph 35 of the Plaintiffs’

   Complaint.

36. The Defendants are without knowledge or information sufficient to form a belief as to the

   truth to the allegations contained in Paragraph 36 of the Plaintiffs’ Complaint.

37. The Defendants are without knowledge or information sufficient to form a belief as to the

   truth to the allegations contained in Paragraph 37 of the Plaintiffs’ Complaint.

38. The Defendants deny the allegations contained in Paragraph 38 of the Plaintiffs’

   Complaint.

39. The Defendants deny the allegations contained in Paragraph 39 of the Plaintiffs’

   Complaint.

                                          COUNT VI
                                  (Alleged Vicarious Liability)
                               Jasmin E. Velez v. Michael Robbins

40. The Defendants reallege and incorporate by reference their answers to Paragraphs 1 – 39

   of the Plaintiffs’ Complaint as if fully set forth herein.

41. The Defendants admit to the allegations contained in Paragraph 41 of the Plaintiffs’

   Complaint.

42. The Defendants are without knowledge or information sufficient to form a belief as to the

   truth to the allegations contained in Paragraph 42 of the Plaintiffs’ Complaint.




                                              5
      Case 1:19-cv-10378-RWZ Document 5 Filed 03/22/19 Page 6 of 9



43. The Defendants are without knowledge or information sufficient to form a belief as to the

   truth to the allegations contained in Paragraph 43 of the Plaintiffs’ Complaint.

44. The Defendants admit to the allegations contained in Paragraph 44 of the Plaintiffs’

   Complaint.

45. The Defendants deny the allegations contained in Paragraph 45 of the Plaintiffs’

   Complaint.

46. The Defendants deny the allegations contained in Paragraph 46 of the Plaintiffs’

   Complaint.

47. The Defendants deny the allegations contained in Paragraph 47 of the Plaintiffs’

   Complaint.

48. The Defendants deny the allegations contained in Paragraph 48 of the Plaintiffs’

   Complaint.



                                 AFFIRMATIVE DEFENSES

                             FIRST AFFIRMATIVE DEFENSE

          The claims arising out of the subject matter of the transactions and occurrences
   alleged were the results of risks assumed by the Plaintiffs.

                            SECOND AFFIRMATIVE DEFENSE

          The claims arising out of the subject matter of the transactions and occurrences
   alleged have been paid.

                             THIRD AFFIRMATIVE DEFENSE

          The claims arising out of the subject matter of the transactions and occurrences
   alleged are barred by their falsity.




                                            6
  Case 1:19-cv-10378-RWZ Document 5 Filed 03/22/19 Page 7 of 9



                        FOURTH AFFIRMATIVE DEFENSE

        The claims arising out of the subject matter of the transactions and occurrences
alleged are barred pursuant to M.G.L. c. 231, §85 because the negligence of the Plaintiffs
is greater than the negligence of the Defendants.

                          FIFTH AFFIRMATIVE DEFENSE

       The claims arising out of the subject matter of the transactions and occurrences
alleged are barred by an absence of legal responsibility on the part of the Defendants.

                          SIXTH AFFIRMATIVE DEFENSE

       The claims arising out of the subject matter of the transactions and occurrences
alleged were the result of the acts or omissions of a third party for whose conduct the
Defendants are not legally responsible.

                        SEVENTH AFFIRMATIVE DEFENSE

         The Defendants hereby give notice that they intend to rely upon such other and
further defenses as may become available or apparent during discovery proceedings in
this action and hereby reserve the right to amend their Answer and to assert any such
defense by appropriate motion.

                        EIGHTH AFFIRMATIVE DEFENSE

       This Complaint fails to state a claim upon which relief may be granted.

                         NINTH AFFIRMATIVE DEFENSE

        The Defendants claim an exemption from tort to the extent that the Plaintiffs are
entitled to recover under the provisions of a motor vehicle liability policy or bond that
provides personal injury protection benefits.

                      TENTH AFFIRMATIVE DEFENSE

        The Plaintiffs may not recover damages for pain and suffering including mental
suffering associated with the alleged injuries since the Plaintiffs did not incur expenses
for reasonable and necessary medical services, as defined in M.G.L. c.231, §6D in excess
of the monetary amount required and the injuries alleged are not within any of the
exceptions contained in said statute.

                       ELEVENTH AFFIRMATIVE DEFENSE

       The Plaintiffs’ recovery of damages against the Defendants, if any, is to be
reduced under M.G.L. c.231, §85 by the amount of the Plaintiffs’ negligence.


                                         7
          Case 1:19-cv-10378-RWZ Document 5 Filed 03/22/19 Page 8 of 9




                              TWELFTH AFFIRMATIVE DEFENSE

             If the Plaintiffs suffered any injury or damages, as alleged, such injury or
       damages, if any were caused by or contributed to in whole or in part, by the Plaintiffs’
       own misconduct, wrongdoing or negligence.

                            THIRTEENTH AFFIRMATIVE DEFENSE

              The Plaintiffs are estopped by their own actions and conduct from asserting the
       claims alleged in the Complaint.

                            FOURTEENTH AFFIRMATIVE DEFENSE

                        Hannah Robbins was not acting as an agent of Michael Robbins.


       WHEREFORE, the Defendants, Michael Robbins and Hannah Robbins, request that this

action be dismissed and that judgment enter in the Defendants’ favor together with costs.

THE DEFENDANTS HEREBY DEMAND A TRIAL BY JURY ON ALL ISSUES AND
COUNTS OF THE PLAINTIFFS’ COMPLAINT.


                                             Respectfully submitted,
                                             Defendants, Michael Robbins and Hannah Robbins,
                                             By their attorney,


                                             /s/ David M. Lentini, II

                                             David M. Lentini, II, Esquire
                                             B.B.O. # 666501
                                             Law Office of Patrice L. Simonelli
                                             29 Crafts Street, Suite 200
                                             Newton, MA
                                             617-244-0016
                                             dlentini@geico.com
Dated: March 22, 2019




                                                8
          Case 1:19-cv-10378-RWZ Document 5 Filed 03/22/19 Page 9 of 9




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF System will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants this 22nd day of
March, 2019. Defendants have also served a copy of the within Notice of Removal via first class
mail, postage prepaid, to counsel of record as follows:

       John Lee Diaz, Esq.
       Law Office of John Lee Diaz
       801C Tremont Street
       Boston, MA 02118


                                                  /s/ David M. Lentini, II
                                                  _____________________________
                                                  David M. Lentini, II, Esq.




                                                 9
